                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TENNESSEE
                                 MEMPHIS DIVISION

JOHNNIE WILLIAMS, JR.,                             §
                                                   §
       Plaintiff,                                  §
                                                   §
v.                                                 §        CASE NO. 2:17-cv-02052-MSN-cgc
                                                   §
CONN APPLIANCES, INC.                              §
                                                   §
       Defendant.                                  §

                                STIPULATION OF DISMISSAL

       Johnnie Williams, Jr. (“Plaintiff”) and Conn Appliances, Inc. (“Defendant”) (Plaintiff and

Defendant collective the “Parties”) stipulate as follows:

       Pursuant to Federal Rule of Civil Procedure 41 (a)(1)(A)(ii) the Parties stipulate to the

dismissal of this entire action with prejudice. This dismissal shall include any and all pending

applications, motions, issues, claims, and requests for relief of any kind.

       This stipulation of dismissal disposes of this entire action.




                                    -   Signatures on Following Page -




                                                 1
  By:    /s/ FRANK H. KERNEY, III                  /s/ ROBERT A. LUSKIN
        FRANK H. KERNEY, III                       ROBERT A. LUSKIN
        (FBN 88672)                                Tennessee Bar No. 027735
        MORGAN & MORGAN, TAMPA, P.A.               rluskin@gmlj.com
        201 North Franklin Street, 7th Floor       GOODMAN MCGUFFEY LLP 3340
        Tampa, Florida 33602                       Peachtree Road, NE , Suite 2100
        Phone: (813) 577-4729                      Atlanta, GA 30326-1084
        fkerney@forthepeople.com                   Phone: 404-264-1500
        jkneeland@forthepeople.com                 FAX: 404-264-1737

        ATTORNEY-IN-CHARGE FOR                     Michael A. Harvey [TX 00797164]
        PLAINTIFF                                  Christopher M. Jordan [TX 24087817]
                                                   MUNSCH HARDT KOPF & HARR, P.C.
        (Signed by Robert A. Luskin with express   700 MILAM, STE. 2700
        permission)                                HOUSTON, TEXAS 77002
                                                   Email: mharvey@munsch.com
                                                   E-mail: cjordan@munsch.com
                                                   Phone: (713) 222-1470
                                                   FAX: (713) 222-1475

                                                   COUNSEL FOR DEFENDANT CONN
                                                   APPLIANCES, INC.


                               CERTIFICATE OF SERVICE

        I hereby certify that, on September 24, 2019, a true and correct copy of the foregoing
Stipulation of Dismissal with the proposed order was served upon all counsel of record pursuant
to the Federal Rules of Civil Procedure.


                                                   /s/ ROBERT A. LUSKIN
                                                   ROBERT A. LUSKIN




                                              2
